     21-22108-rdd      Doc 41-1      Filed 06/02/21 Entered 06/02/21 15:41:02                Exhibit A
                                              Pg 1 of 6


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------x
In re                                                        Chapter 11
         96 Wythe Acquisition LLC                                   Case no. 21-22108
                                      Debtor.
----------------------------------------------------------x
                   NOTICE OF DEADLINE REQUIRING FILING OF PROOFS OF
                           CLAIM ON OR BEFORE ___________________, 2021

To All Persons And Entities With Claims Against 96 Wythe Acquisition LLC:


        The United States Bankruptcy Court for the Southern District of New York has entered an

Order establishing July 15, 2021 (the "Bar Date") as the last date for each person or entity (including

individuals, partnerships, corporations, joint ventures, and trusts) to file a proof of claim against 96

Wythe Acquisition LLC (the "Debtor").

        The Bar Date and the procedures set forth below for filing proofs of claim apply to all claims

against the Debtor that arose prior to February 23, 2021, the date on which the Debtor commenced a

case under Chapter 11 of 11 U.S.C. §§ 101 et seq. (the "Bankruptcy Code"), except for claims listed in

Section 4 below that are specifically excluded from the Bar Date filing requirement.

I.      WHO MUST FILE A PROOF OF CLAIM

        You MUST file a proof of claim to vote on a Chapter 11 plan filed by the Debtor or to share in

distributions from the Debtor's bankruptcy estate if you have a claim, that arose prior to February 23,

2021 (the "Filing Date"), and it is not one of the types of claims described in Section 4 below. Claims

based on acts or omissions of the Debtor that occurred before the Filing Date must be filed on or prior

to the Bar Date, even if such claims are not now fixed, liquidated or certain or did not mature or

become fixed, liquidated or certain before the Filing Date.

        Under section 101(5) of the Bankruptcy Code and as used in this Notice, the word "claim"

means: (a) a right to payment, whether or not such right is reduced to judgment, liquidated,

unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or
     21-22108-rdd     Doc 41-1      Filed 06/02/21 Entered 06/02/21 15:41:02              Exhibit A
                                             Pg 2 of 6


unsecured; or (b) a right to an equitable remedy for breach of performance if such breach gives rise to

a right to payment, whether or not such right to an equitable remedy is reduced to judgment, fixed,

contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

2.      WHAT TO FILE

        Your filed proof of claim must conform substantially to Official Form No. 410, a case- specific

proof of claim form accompanies this Notice. Additional proof of claim forms may be obtained at

www.uscourts.gov/forms/bankruptcy-forms.

        All proof of claim forms must be signed by the claimant or, if the claimant is not an individual,

by an authorized agent of the claimant. It must be written in English and be denominated in United

States Currency. You should attach to your completed proof of claim any documents on which the

claim is based (if voluminous, attach a summary) or an explanation as to why the documents are not

available.

        Your proof of claim form must not contain complete social security numbers or taxpayer

identification numbers (only the last four digits), a complete birth date (only the year), the name

of a minor (only the minor's initials) or a financial account number (only the last four digits of

such financial account).




                                                   2
     21-22108-rdd       Doc 41-1     Filed 06/02/21 Entered 06/02/21 15:41:02              Exhibit A
                                              Pg 3 of 6


3.      WHEN AND WHERE TO FILE


        Except as provided for herein, all proofs of claim must be filed so as to be received on or

before July 15, 2021.

        Attorneys (with full access accounts) and employees of institutional creditors (with limited

access accounts) should file proofs of claim electronically on the Court's Case Management/Electronic

Case File ("CM/ECF") system.

        Those without accounts with the CM/ECF system may create electronically and file proofs of

claim through the "File A Proof of Claim" link on the Court's website at www.nysb.uscourts.gov or by

mailing or delivering the original proof of claim to the Court at the address provided below:

        United States Bankruptcy Court
        300 Quarropas Street, White Plains, NY 10601−5008


        Proofs of claim will be deemed timely filed only when received by the Bankruptcy Court on or

before the Bar Date. A proof of claim may not be delivered by facsimile, telecopy or electronic mail

transmission.

4.      CLAIMS FOR WHICH PROOFS OF CLAIM NEED NOT BE FILED

        You do not need to file a proof of claim on behalf of a claim on or prior to the Bar Date if the

claim falls into one of the following categories:

        (a)     Any claim that has already been asserted in a proof of claim against the Debtor with

                the Clerk of the Bankruptcy Court for the Southern District of New York in a form

                substantially similar to Official Bankruptcy Form No. 410;

        (b)     Any claim that is listed on the Schedules filed by the Debtor, provided that (i) the claim

                is not scheduled as "disputed," "contingent," or "unliquidated" and (ii) the claimant




                                                    3
     21-22108-rdd        Doc 41-1      Filed 06/02/21 Entered 06/02/21 15:41:02                Exhibit A
                                                Pg 4 of 6


                  does not disagree with the amount, nature and priority of the claim as set forth in the

                  Schedules;

          (c)     Any claim that previously been allowed by Order of the Court;

          (d)     Any claim that has been paid in full by the Debtor;

          (e)     Any claim for which a different deadline has previously been fixed by this Court; and

          (f)     Any claim allowable under§ 503(b) and § 507(a) (2) of the Bankruptcy Code as an

                  expense of administration of the Debtor's estate.

          If you are a holder of an equity interest in the Debtor, you need not file a proof of interest with

respect to the ownership of such equity interest at this time. However, if you assert a claim against the

Debtor, including a claim relating to such equity interest or the purchase or sale of such interest, a

proof of such claim must be filed on or prior to the Bar Date pursuant to procedures set forth in this

Notice.

          This Notice is being sent to many persons and entities that have had some relationship with or

have done business with the Debtor but may not have an unpaid claim against the Debtor. The fact that

you have received this Notice does not mean that you have a claim or that the Debtor or the Court

believe that you have a claim against the Debtor.

5.        EXECUTORY CONTRACTS AND UNEXPIRED LEASES

          If you have a claim arising out of the rejection of an executory contract or unexpired lease as to

which the order authorizing such rejection is dated on or before ____________________, the date of

entry of the Bar Order, you must file a proof of claim by the Bar Date. Any person or entity that has a

claim arising from the rejection of an executory contract or unexpired lease, as to which the order is

dated after the date of entry of the Bar Order, must file a proof of claim with respect to such claim by

the date fixed by the Court in the applicable order authorizing rejection of such contract or lease.



                                                       4
     21-22108-rdd      Doc 41-1      Filed 06/02/21 Entered 06/02/21 15:41:02              Exhibit A
                                              Pg 5 of 6


6.      CONSEQUENCES OF FAILURE TO FILE A PROOF OF CLAIM BY THE BAR

DATE

        ANY HOLDER OF A CLAIM THAT IS NOT EXEMPTED FROM THE REQUIREMENTS

OF THIS ORDER, AS SET FORTH IN SECTION 4 ABOVE, AND THAT FAILS TO TIMELY

FILE A PROOF OF CLAIM IN THE APPROPRIATE FORM SHALL NOT BE TREATED AS A

CREDITOR WITH RESPECT TO SUCH CLAIM FOR THE PURPOSES OF VOTING ON ANY

PLAN OF REORGANIZATION FILED IN THESE CASES AND PARTICIPATING IN ANY

DISTRIBUTION IN THE DEBTORS' CASES ON ACCOUNT OF SUCH CLAIM.

7.      THE DEBTOR'S SCHEDULES AND ACCESS THERETO

        You may be listed as the holder of a claim against the Debtor in the Debtor's Schedules of

Assets and Liabilities and/or Schedules of Executory Contracts and Unexpired Leases (collectively

"the Schedules"). If you rely on the Debtor's schedules, it is your responsibility to

determine that the claim is accurately listed in the schedules.

        As set forth above, if you agree with the nature, amount and status of your claim as listed in the

Debtor's Schedules, and if your claim is not described as "disputed," "contingent," or "unliquidated,"

you need not file a proof of claim. Otherwise, or if you decide to file a proof of claim, you must do so

before the Bar Date in accordance with the procedures set forth in this Notice.

        Copies of the Debtor's Schedules are available for inspection on the Court's Internet Website at

http://www.nysb.uscourts.gov. A login and password to the Court's Public Access to Court Electronic

Records ("PACER") are required to access this information and can be obtained through the PACER

Service Center at http://www.pacer.gov. Copies of the Debtor's Schedules may also be examined

between the hours of 9:00 a.m. and 4:30 p.m., Monday through Friday at the Office of the Clerk of the

Bankruptcy Court, 300 Quarropas Street, White Plains, NY 10601−5008. Copies of the Debtor's



                                                     5
   21-22108-rdd       Doc 41-1     Filed 06/02/21 Entered 06/02/21 15:41:02            Exhibit A
                                            Pg 6 of 6


Schedules may also be obtained by written request to Debtor's counsel at the address and telephone

number set forth below:

Backenroth Frankel & Krinsky, LLP
800 3rd Ave. Fl 11
New York, New York 10022
Attn: Mark Frankel
(212) 593-1100

       A holder of a possible claim against the Debtor should consult an attorney regarding any

matters not covered by this notice, such as whether the holder should file a proof of claim.

Dated: New York, New York                             BY ORDER OF THE COURT
________________, 2021.
Backenroth Frankel & Krinsky, LLP,
800 Third Avenue
New York, New York 10022
(212) 593-1100
Attn: Mark Frankel




                                                  6
